          Case 1:19-cv-01552-ABJ Document 11 Filed 02/14/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

               Plaintiff,

   v.                                               Case No. 1:19-cv-1552 (ABJ)

U.S. DEPARTMENT OF JUSTICE,

               Defendant.


                                  ANSWER TO COMPLAINT

        Defendant, the United States Department of Justice (“DOJ”), by and through undersigned

counsel, respectfully submits the following answer to plaintiff Citizens for Responsibility and

Ethics in Washington’s Complaint for Injunctive and Declaratory Relief (“Complaint”), filed on

May 28, 2019, as follows:

                              FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s request, as written, does not constitute a proper request under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, as amended.

                              THIRD AFFIRMATIVE DEFENSE

        Plaintiff has failed to exhaust administrative remedies.

                             FOURTH AFFIRMATIVE DEFENSE

        The FOIA request that is the subject of this lawsuit may implicate certain information

that is protected from disclosure by one or more statutory exemptions. Disclosure of such

information is not required or permitted. See 5 U.S.C. § 552(b).
              Case 1:19-cv-01552-ABJ Document 11 Filed 02/14/20 Page 2 of 4




         Defendant responds to the numbered paragraphs of plaintiff’s Complaint as set forth

below.

              DEFENDANT’S RESPONSES TO THE NUMBERED PARAGRAPHS

         1-2.    Paragraphs 1-2 consist of plaintiff’s characterization of this lawsuit, to which no

response is required.

         3.      Paragraph 3 consists of plaintiff’s legal conclusions, to which no response is

required.

         4.      Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations contained in paragraph 4.

         5.      As to the first sentence in paragraph 5, defendant admits only that DOJ is an

agency of the United States. The remainder of paragraph 5 consists of plaintiff’s legal

conclusions, to which no response is required.

         6-12. Paragraphs 6-12 consist of plaintiff’s legal conclusions, to which no response is

required.

         13.     The allegations in paragraph 13 do not set forth a claim for relief or aver facts in

support of a claim to which an answer is required. To the extent an answer is required,

paragraph 13 characterizes an April 18, 2019 press conference to which the Court is referred for

a full and accurate statement of its contents.

         14-15. Defendant admits that it received from plaintiff a FOIA request dated April 18,

2019. Defendant respectfully refers the Court to that request for a full and accurate statement of

its contents.




                                                   2
            Case 1:19-cv-01552-ABJ Document 11 Filed 02/14/20 Page 3 of 4




        16.        Defendant admits that it received from plaintiff a letter dated April 18, 2019, with

the subject “Re: Request for Expedition of Freedom of Information Act Request.” Defendant

respectfully refers the Court to that request for a full and accurate statement of its contents.

        17-18. Defendant admits that on April 26, 2019, the DOJ Office of Legal Counsel sent a

letter to plaintiff, and respectfully refers the Court to that email for a full and accurate statement

of its contents.

        19.        Defendant admits that as of the date of plaintiff’s complaint, plaintiff had not

received any further response from DOJ regarding the FOIA request that the DOJ Office of

Legal Counsel received from plaintiff dated April 18, 2019.

        20.        Paragraph 20 consists of plaintiff’s legal conclusions, to which no response is

required.

        21.        Defendant repeats and realleges its responses contained in paragraphs 1 through

20 as set forth herein.

        22-24. Paragraphs 22-24 consist of plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, denied.

        Second set of paragraphs numbered 19, 20, 23, and 24.            The second set of paragraphs

numbered 19, 20, 23, and 24 consist of plaintiff’s legal conclusions, to which no response is

required. To the extent a response is required, denied.

        The remainder of the Complaint sets forth plaintiff’s requested relief, to which no

response is required. To the extent a response is required, defendant denies the allegations

contained in the remaining portions of the Complaint, and avers that plaintiff is not entitled to

any relief. Defendant denies any and all allegations not expressly admitted herein.




                                                     3
         Case 1:19-cv-01552-ABJ Document 11 Filed 02/14/20 Page 4 of 4




       WHEREFORE, having fully answered, defendant respectfully requests that the Court

enter an order dismissing this action with prejudice and awarding defendant costs and other such

relief as the Court may deem appropriate.




Dated: February 14, 2020                        Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                ELIZABETH J. SHAPIRO
                                                Deputy Director
                                                Civil Division, Federal Programs Branch

                                                /s/ Julie Straus Harris
                                                JULIE STRAUS HARRIS (DC Bar # 1021928)
                                                Trial Attorney
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L Street NW, Room 11514
                                                Washington, D.C. 20005
                                                Tel: (202) 353-7633
                                                Fax: (202) 616-8470
                                                E-mail: julie.strausharris@usdoj.gov

                                                Counsel for Defendant




                                               4
